United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.D., Appellant
and
U.S. POSTAL SERVICE, LINCOLN POST
OFFICE, Lincoln, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Norman F. Nivens, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-1836
Issued: April 6, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 3, 2019 appellant, through counsel, filed a timely appeal from an April 12,
2019 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed from the last merit decision dated October 13, 2017 to the filing of this
appeal, pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3, the Board lacks jurisdiction over the merits of this case. 3
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that appellant submitted additional evidence on appeal. However, the Board’s Rules of
Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that was before
OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board for the first
time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional evidence for
the first time on appeal. Id.

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration of the
merits of her claim, finding that it was untimely filed and failed to demonstrate clear evidence of
error.
FACTUAL HISTORY
On May 8, 2017 appellant, then a 58-year-old rural carrier, filed a traumatic injury claim
(Form CA-1) alleging that on that day she injured her left knee when she tripped and fell after her
right foot was caught in a handle strip while in the performance of duty. She stopped work on the
date of injury. On May 22, 2017 appellant accepted a modified job offer.
After initial development of the claim, OWCP denied the claim on June 28, 2017 finding
the medical evidence insufficient to establish that the diagnosed condition was causally related to
the accepted May 8, 2017 employment incident.
On July 18, 2017 appellant requested reconsideration and submitted medical reports from
Dr. Michael W. Cohen, Board-certified in occupational medicine, and a diagnostic report from his
colleague, Dr. Kamran Ahmed, a Board-certified diagnostic radiologist.
In a decision dated October 13, 2017, OWCP found the evidence sufficient to vacate the
June 28, 2017 decision as it found that the medical opinion evidence was sufficient to establish a
left knee sprain due to the accepted May 8, 2017 employment injury. However, it further found
that the medical evidence of record did not substantiate a diagnosis of a left knee degenerative
condition which appellant alleged had been aggravated or caused by the fall on May 8, 2017.
In a decision of even date, OWCP accepted appellant’s claim for left knee sprain. 4
Following the October 13, 2017 decisions, OWCP received additional medical evidence.
In a report dated September 8, 2017, Dr. Ryan Everett Bennett, a Board-certified
orthopedic surgeon, related that appellant had been referred for evaluation of her left knee pain.
He related that she had complaints of left knee pain for the past four months, since she injured her
left knee at work when she stepped wrong, her kneecap dislocated, and she fell. Dr. Bennett
explained that appellant’s knee cap popped back into place, but she had significant pain and
swelling, and her x-rays and magnetic resonance imaging (MRI) scan demonstrated recent patellar
dislocation with severe osteoarthritis of the patellofemoral joint and moderate osteoarthritis of the
medial collateral ligament (MCL), and likely MCL sprain. He related that her continuing pain
interfered with her ability to perform regular work and normal activities. In a progress note dated
October 20, 2017, Dr. Bennett related that appellant was seen for follow up regarding her left knee
MCL sprain, patellar dislocation, and arthritis. He related that her anterior pain had improved, but
she still had significant pain. Dr. Bennett further related that it now appeared that appellant could
claim workers’ compensation since the injury did happen at work.

4

Appellant filed CA-7 claims for wage-loss compensation from September 2, 2017 through February 2, 2018.
OWCP denied these claims by decisions dated March 21 and October 26, 2018. However, as appellant has not
appealed to the Board from these decisions, they are not the subject of this appeal. See 20 C.F.R. § 501.3.

2

OWCP also received December 6 and 31, 2017 reports by Dr. Randall K. Schaeffer, a
Board-certified orthopedic surgeon. Dr. Schaeffer, in the December 6, 2017 report, noted that
appellant was seen for a left knee injury sustained from a fall at work on May 8, 2017. He
diagnosed status post patellar dislocation, and severe left patellofemoral osteoarthritis. In the
supplemental report, Dr. Schaeffer diagnosed severe patellofemoral osteoarthritis, which he
attributed to appellant’s trip and fall at work. He explained that the trip and fall caused patellar
dislocation which as a result aggravated her preexisting patellofemoral osteoarthritis.
In an April 21, 2018 report, Dr. Schaeffer related that appellant was first seen on
December 6, 2017 after her trip and fall at work on May 8, 2017. He noted that her x-rays revealed
lateral patellar subluxation and lateral compartment arthritis. Appellant’s MRI scan demonstrated
lateral patellar dislocation and severe tricompartmental arthritis primarily involving the
patellofemoral joint. Dr. Schaeffer related that appellant had a prior left knee injury at age 14 for
which she had been treated with a cast and eventually resumed all activities. He explained that,
while it was clear that she had preexisting osteoarthritis of her knee, it was also very clear based
on her history that her knee condition had permanently worsened after the employment injury. As
appellant had failed conservative medical treatment, she was now a candidate for knee replacement
surgery.
In a December 13, 2018 report, Dr. Joel A. Weddington, an orthopedic surgeon, diagnosed
left knee degenerative arthritis and status post left knee lateral patella dislocation. He noted
medical and injury histories, reviewed medical evidence, and noted that OWCP only accepted knee
sprain as due to the accepted May 8, 2007 employment injury. Dr. Weddington opined that the
accepted conditions should be expanded to include aggravation of left knee arthritis. In support of
this conclusion, he explained that the mechanism of injury wherein appellant sustained a severe
left knee blunt trauma due to falling on concrete aggravated the left knee osteoarthritis, which had
been stable and minimally symptomatic. Dr. Weddington recommended disability retirement for
her if left knee replacement surgery was not performed.
On February 5, 2019 appellant through counsel requested reconsideration of the
October 13, 2017 decision denying acceptance of a left knee degenerative condition. Counsel
acknowledged that the request for reconsideration was made more than one year after OWCP ’s
most recent merit decision, however, he related that the current medical evidence established that
the initial diagnosis of left knee sprain was an under diagnosis of her condition, as the record as a
whole now established a more serious set of diagnoses.
By decision dated April 12, 2019, OWCP denied appellant’s request for reconsideration,
finding that it was untimely filed and failed to demonstrate clear evidence of error. In finding that
she had not demonstrated clear evidence of error, it only reviewed the December 13, 2018 report
from Dr. Weddington. OWCP did reference that medical reports dated from September 8, 2017
through April 21, 2018 had been previously considered by OWCP in its decisions dated March 21
and October 26, 2018 regarding appellant’s claims for wage-loss compensation arising from her
accepted left knee sprain.

3

LEGAL PRECEDENT
Pursuant to section 8128(a) of FECA, OWCP has the discretion to reopen a case for further
merit review.5 This discretionary authority, however, is subject to certain restrictions. For
instance, a request for reconsideration must be received within one year of the date of OWCP’s
decision for which review is sought. 6 Timeliness is determined by the document receipt date of
the request for reconsideration as indicated by the received date in the Integrated Federal
Employees’ Compensation System. 7 Imposition of this one-year filing limitation does not
constitute an abuse of discretion. 8
OWCP may not deny a reconsideration request solely because it was untimely filed. When
a claimant’s request for reconsideration is untimely filed, it must nevertheless undertake a limited
review to determine whether it demonstrates clear evidence of error. 9 If an application
demonstrates clear evidence of error, OWCP will reopen the case for merit review. 10
To demonstrate clear evidence of error, a claimant must submit evidence relevant to the
issue which was decided by OWCP. 11 The evidence must be positive, precise, and explicit and
must manifest on its face that OWCP committed an error. 12 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to demonstrate
clear evidence of error. 13 It is not enough merely to show that the evidence could be construed so
as to produce a contrary conclusion. 14 This entails a limited review by OWCP of how the evidence
submitted with the reconsideration request bears on the evidence previously of record and whether
the new evidence demonstrates clear error on the part of OWCP. 15 To demonstrate clear evidence
of error, the evidence submitted must be of sufficient probative value to shift the weight of the

5
5 U.S.C. § 8128(a); see A.B., Docket No. 19-1539 (issued January 27, 2020); M.E., Docket No. 18-1497 (issued
March 1, 2019); W.C., 59 ECAB 372 (2008).
6

20 C.F.R. § 10.607(a).

7

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4(b) (February 2016).

8
See M.E, supra note 5; E.R., Docket No. 09-0599 (issued June 3, 2009); Leon D. Faidley, Jr., 41 ECAB
104 (1989).
9

See 20 C.F.R. § 10.607(b); M.E., supra note 5; Charles J. Prudencio, 41 ECAB 499 (1990).

10

G.G., Docket No. 18-1074 (issued January 7, 2019); see also id. at § 10.607(b); supra note 7 at Chapter 2.1602.5
(February 2016).
11

A.A., Docket No. 19-1219 (issued December 10, 2019); J.F., Docket No. 18-1802 (issued May 20, 2019); J.D.,
Docket No. 16-1767 (issued January 12, 2017); see Dean D. Beets, 43 ECAB 1153 (1992).
12

Id.; see also Leone N. Travis, 43 ECAB 227 (1999).

13

J.F., supra note 11; J.D., supra note 11; Jimmy L. Day, 48 ECAB 652 (1997).

14

Id.

15

Id.

4

evidence in favor of the claimant and raise a substantial question as to the correctness of OWCP’s
decision.16
OWCP’s procedures note that the term clear evidence of error is intended to represent a
difficult standard.17 The claimant must present evidence which on its face shows that OWCP made
an error. Evidence such as a detailed, well-rationalized medical report which, if submitted before
the denial was issued, would have created a conflict in medical opinion requiring further
development, is not clear evidence of error. 18 The Board makes an independent determination of
whether a claimant has demonstrated clear evidence of error on the part of OWCP. 19
ANALYSIS
The Board finds that this case is not in posture for decision.
In the case of William A. Couch 20 the Board held that, when adjudicating a claim, OWCP
is obligated to consider all evidence properly submitted by a claimant and received by OWCP
before the final decision is issued. While OWCP referenced the December 13, 2018 report from
Dr. Weddington in its April 12, 2019 decision, it did not reference a number of additional reports
from Drs. Bennett, Schaeffer, and Weddington in its analysis of whether appellant had established
clear evidence of error in the denial of her request for expansion of the acceptance of the claim to
include additional diagnosed left knee conditions. As the Board’s decisions are final as to the
subject matter appealed,21 it is crucial that all evidence relevant to that subject matter which was
properly submitted to OWCP prior to the time of issuance of its final decision be addressed by
OWCP.22
For this reason, the case will be remanded to OWCP to enable it to properly consider all
the evidence submitted at the time of the April 12, 2019 decision followed by an appropriate
decision on whether appellant has demonstrated clear evidence of error.
CONCLUSION
The Board finds that this case is not in posture for decision.

16

J.F., supra note 11.

17

See G.G., supra note 10.

18
J.F., supra note 11; J.S., Docket No. 16-1240 (issued December 1, 2016); supra note 7 at Chapter 2.1602.5(a)
(February 2016).
19

E.C., Docket No. 19-0646 (issued February 26, 2020); W.R., Docket No. 19-0438 (issued July 5, 2019); C.Y.,
Docket No. 18-0693 (issued December 7, 2018).
20

41 ECAB 548 (1990); see G.M., Docket No. 19-1395 (issued February 6, 2020).

21

20 C.F.R. § 501.6(d).

22

Supra note 23.

5

ORDER
IT IS HEREBY ORDERED THAT the April 12, 2019 decision of the Office of Workers’
Compensation Programs is affirmed in part and set aside in part. The case is remanded for further
proceedings consistent with this decision of the Board.
Issued: April 6, 2020
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board
Janice B. Askin, Judge
Employees’ Compensation Appeals Board
Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

6

